Exhibit 10.76

 

Confirmation of OTC Convertible Note Hedge

 

Date:

 

February 14, 2006

 

 

 

To:

 

Amgen Inc. (“Counterparty”)

 

 

 

Attention:

 

Treasurer

 

 

 

From:

 

Merrill Lynch International (“Bank”)

 

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and Bank on the Trade Date specified below (the “Transaction”). 
This Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions will govern, and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation will govern. 
References herein to a “Transaction” shall be deemed to be references to a
“Share Option Transaction” for purposes of the Equity Definitions and a “Swap
Transaction” for the purposes of the Swap Definitions.

 

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates.  This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date of
the first such Transaction between us.  In the event of any inconsistency
between the provisions of that agreement and this Confirmation, this
Confirmation will prevail for the purpose of this Transaction.  The parties
hereby agree that the Transaction evidenced by this Confirmation shall be the
only Transaction subject to and governed by the Agreement.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

Trade Date:

 

February 14, 2006

 

 

 

Effective Date:

 

The date of issuance of the Reference Notes.

 

 

 

Option Style:

 

Bermuda

 

 

 

Seller:

 

Merrill Lynch International

 

 

 

Buyer:

 

Counterparty

 

1

--------------------------------------------------------------------------------


 

Shares:

 

The shares of common stock, $0.0001 par value, of Counterparty (Security Symbol:
“AMGN”) or such other securities or property into which the Reference Notes are
convertible on the date of determination.

 

 

 

Initial Payment Amount:

 

$829,100,000

 

 

 

Initial Payment Amount

 

 

Payment Date:

 

Effective Date

 

 

 

Potential Exercise Date:

 

Each Valuation Date

 

 

 

Exchange:

 

NASDAQ National Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Knock-in Event:

 

Not Applicable

 

 

 

Knock-out Event:

 

Not Applicable

 

 

 

Reference Notes:

 

0.375% Convertible Notes of Counterparty due 2013 in the original principal
amount of $2.5 billion.

 

 

 

Applicable Portion of the

 

 

Reference Notes:

 

100%. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Event (as defined below) or otherwise.

 

 

 

Conversion Event:

 

Each conversion of any Reference Note pursuant to the terms of the Note
Indenture (the principal amount of Reference Notes so converted, the “Conversion
Amount” with respect to such Conversion Event) occurring before the Termination
Date.

 

 

 

 

 

If the Conversion Amount for any Conversion Event is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes multiplied by the Applicable Portion of the Reference Notes.

 

 

 

Conversion Date:

 

With respect to each Conversion Event, the date on which any conversion of any
Reference Note into Shares becomes effective, as determined by Buyer in
accordance with the terms of the Note Indenture.

 

 

 

Note Indenture:

 

The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and JPMorgan Chase Bank, N.A., as trustee relating to the
Reference Notes, as the same may be amended, modified or supplemented, subject
to the “Additional Termination Events” provisions of this Confirmation.

 

 

 

Termination Date:

 

The earlier of (i) the maturity date of the Reference Notes and (ii) the first
day on which none of such Reference Notes remain outstanding, whether by virtue
of conversion, issuer repurchase or otherwise.

 

2

--------------------------------------------------------------------------------


 

Valuation:

 

 

 

 

 

Valuation Date:

 

The final “trading day” in the applicable “conversion reference period” (each as
defined in the Note Indenture) in respect of each Conversion Event.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted in the applicable Conversion
Event, provided that solely Net Share Settlement shall apply in the event that
Buyer elects to deliver any shares in connection with the applicable Conversion
Event.

 

 

 

Settlement Notice:

 

Buyer shall provide Seller with notice of its Settlement Method provided that in
the event Buyer shall not deliver the Settlement Notice, the Settlement Method
shall be Net Share Settlement but without regard to section (b) of the
definition of Net Share Settlement. The Settlement Notice will include (to the
extent not previously provided in the Conversion Notice with respect to the
applicable Conversion Event) (i) the number of Reference Notes being converted,
(ii) the first “trading day” in the relevant “conversion reference period” (each
as defined in the Note Indenture) for the Reference Notes and (iii) if any, the
applicable Cash Percentage.

 

 

 

Settlement Date:

 

Subject to the delivery of a Settlement Notice or Conversion Notice to the
Seller, the third (3rd) “trading day” (as defined in the Note Indenture)
following the applicable Valuation Date.

 

 

 

Conversion Notice:

 

Counterparty agrees to provide Seller with notice of any Conversion Event within
two (2) “trading days” after Counterparty’s receipt of notice of any Conversion
Event from the Trustee (as defined in the Note Indenture) (such Conversion
Notice can be provided by such Trustee). The Conversion Notice will include (i) 
the number of Reference Notes being converted and (ii) the first “trading day”
in the relevant “conversion reference period. “

 

 

 

Net Share Settlement:

 

On the Settlement Date, Seller shall deliver to Counterparty (a) a number of
Shares equal to the related Net Share Settlement Amount and (b) (x) an amount in
cash equal to the cash amount, if any, paid by Buyer in excess of the principal
amount of the applicable Reference Notes for such Conversion Event under the
Note Indenture multiplied by (y) the Applicable Portion of the Reference Notes.

 

 

 

Net Cash Settlement:

 

On the Settlement Date, Seller shall deliver to Counterparty an amount in cash
equal to the related Net Cash Settlement Amount.

 

 

 

Net Share Settlement Amount:

 

For each Conversion Event, the number of Shares equal to the shares delivered by
Buyer for such Conversion Event under the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that with respect to such
Conversion Event if neither a Settlement Notice nor a Conversion Notice shall be
delivered to the Seller prior to the start of the “conversion reference period”
(as defined in the Note Indenture) applicable to such Conversion Event, the Net
Share Settlement Amount for such Conversion Event shall be reduced by an amount
determined by the parties, in a commercially reasonable manner each acting in
good faith, representing the additional cost and expenses of Seller in
“unwinding” its hedge with respect to such Conversion Event during the period
from the delivery of such notice to the end of the applicable “conversion
reference period” rather than over the entire “conversion reference period” (as
defined in the Note Indenture). No reduction of the Net Share Settlement Amount
shall reduce the Net Share Settlement Amount below zero.

 

3

--------------------------------------------------------------------------------


 

Net Cash Settlement Amount:

 

For each Conversion Event, an amount equal to the cash delivered by the Buyer in
excess of the principal amount of the applicable Reference Notes for such
Conversion Event under the Note Indenture multiplied by the Applicable Portion
of the Reference Notes, provided that with respect to such Conversion Event if
the Settlement Notice shall not be delivered to the Seller prior to the start of
the “conversion reference period” (as defined in the Note Indenture) applicable
to such Conversion Event, the Net Cash Settlement Amount for such Conversion
Event shall be reduced by an amount determined by the parties, in a commercially
reasonable manner each acting in good faith, representing the additional cost
and expenses of Seller in “unwinding” its hedge with respect to such Conversion
Event during the period from the delivery of such notice to the end of the
applicable “conversion reference period” rather than over the entire “conversion
reference period” (as defined in the Note Indenture). No reduction of the Net
Cash Settlement Amount shall reduce the Net Cash Settlement Amount below zero.

 

 

 

Share Adjustments:

 

 

 

 

 

Merger Event:

 

The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 

 

Consequences for Merger Events:

 

 

 

 

 

Share-for-Share:

 

The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 

 

Share-for-Other:

 

The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 

 

Share-for-Combined:

 

The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 

 

Tender Offer:

 

The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination), provided Buyer shall
determine whether payment shall be settled in cash or Shares.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Not Applicable

 

 

 

Failure to Deliver:

 

Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in no such event shall the Settlement Date be
later than the date that is two (2) Exchange Business Days immediately following
what would have been the Settlement Date but for such inability to deliver.

 

4

--------------------------------------------------------------------------------


 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption Event:

 

Not Applicable

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

Seller

 

 

 

Loss of Stock Borrow:

 

Not Applicable

 

 

 

Increased Cost of Stock Borrow:

 

Not Applicable

 

 

 

Determining Party:

 

Seller

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

1.                           Counterparty hereby represents and warrants to
Seller, on each day from the Trade Date to and including the earlier of
(i) February 17, 2006 and (ii) the date by which Seller is able to initially
complete a hedge of its position relating to this Transaction, that:

 

a.               it will not, and will not permit any person or entity subject
to its control to, bid for or purchase Shares during such period except as
disclosed in the Offering Memorandum relating to the Reference Notes; and

 

b.              Counterparty has publicly disclosed all material information
necessary for Counterparty to be able to purchase or sell Shares in compliance
with applicable federal securities laws and that it has publicly disclosed all
material information with respect to its condition (financial or otherwise).

 

2.                           The parties hereby agree that all documentation
with respect to this Transaction is intended to qualify this Transaction as an
equity instrument for purposes of EITF 00-19.  If Counterparty would be
obligated to receive cash from Seller pursuant to the terms of this Agreement
for any reason without having had the right (other than pursuant to this
paragraph (2)) to elect to receive Shares in satisfaction of such payment
obligation, then Counterparty may elect that Seller deliver to Counterparty a
number of Shares having a cash value equal to the amount of such payment
obligation (such number of Shares to be delivered to be determined by the
Calculation Agent acting in a commercially reasonable manner to determine the
number of Shares that could be purchased over a reasonable period of time with
the cash equivalent of such payment obligation).  Settlement relating to any
delivery of Shares pursuant to this paragraph (2) shall occur within a
reasonable period of time.

 

Additional Termination Events:

 

The occurrence of any of the following shall be an Additional Termination Event
with respect to Counterparty (which shall be the sole Affected Party and this
Transaction shall be the sole Affected Transaction):

 

1.                           an Amendment Event (as defined below) occurs (in
which case the entirety of this Transaction shall be subject to termination);

 

5

--------------------------------------------------------------------------------


 

2.                           a Repayment Event (as defined below) occurs (in
which case this Transaction shall be subject to termination only in respect of
the principal amount of Reference Notes that cease to be outstanding in
connection with or as a result of such Repayment Event); or

 

3.                           the transactions contemplated by the Purchase
Agreement shall fail to close for any reason, in which case the entirety of this
Transaction shall terminate automatically.

 

If the transactions contemplated by the Purchase Agreement shall fail to close
for any reason other than a breach of the Purchase Agreement by the Initial
Purchasers or the Counterparty, then the entirety of this Transaction shall
terminate automatically and all payments previously made hereunder shall be
returned to the person making such payment, including the Initial Payment
Amount, less an amount equal to the product of (a) 31,453,500 Shares and (b) the
sum of (i) US$0.50 per Share and (ii) an amount equal to the excess, if any, of
the closing price of the Shares on the Trade Date over the closing price of the
Shares on the date of the Termination Event (the “Break Expense”); provided that
any negative amount shall be replaced by zero and provided further that to the
extent the Initial Payment Amount has not been paid, Counterparty shall promptly
pay Seller the Break Expense.  Seller and Counterparty agree that actual damages
would be difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty.

 

If the transactions contemplated by the Purchase Agreement shall fail to close
because of a breach of the Purchase Agreement by the Initial Purchasers, then
the entirety of this Transaction shall terminate automatically, and all payments
previously made hereunder, including the Initial Payment Amount, shall be
promptly returned to the person making such payment.

 

Further, if an Amendment Event or Repayment Event occurs or the transactions
contemplated by the Purchase Agreement shall fail to close as a result of any
breach by any Initial Purchaser or as a result of any action, or failure to act,
by any Initial Purchaser thereunder or as a result of a breach of the
Counterparty’s obligations thereunder (collectively, an “Initial Purchase
Event”), no payments shall be required hereunder in connection with the
Termination Event arising as a result of such Amendment Event, Repayment Event
or Initial Purchase Event.

 

“Amendment Event” means that the Counterparty amends, modifies, supplements or
obtains a waiver of any term of the Note Indenture or the Reference Notes
relating to the principal amount, coupon, maturity, repurchase obligation of the
Counterparty, redemption right of the Counterparty, any material term relating
to conversion of the Reference Notes (including changes to the conversion price,
conversion settlement dates or conversion conditions), or any other term that
would require consent of the holders of 100% of the principal amount of the
Reference Notes to amend.

 

“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a change of control, howsoever defined, or for
any other reason) by the Counterparty, (b) any Reference Notes are delivered to
the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Event, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date, as defined in
the Note Indenture (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Event.

 

6

--------------------------------------------------------------------------------


 

Staggered Settlement:

 

If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Counterparty hereunder on any Settlement Date would
exceed 8.0% of all outstanding Shares, then Seller may, by notice to
Counterparty on or prior to such Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares comprising the related Net Share Settlement Amount
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

1.                           in such notice, Seller will specify to Counterparty
the related Staggered Settlement Dates (the first of which will be such Nominal
Settlement Date and the last of which will be no later than twenty (20) “trading
days” (as defined in the Note Indenture) following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

2.                           the aggregate number of Shares that Seller will
deliver to Counterparty hereunder on all such Staggered Settlement Dates will
equal the number of Shares that Seller would otherwise be required to deliver on
such Nominal Settlement Date; and

 

3.                           the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Shares comprising the Net Share
Settlement Amount will be allocated among such Staggered Settlement Dates as
specified by Seller in the notice referred to in clause (1) above.

 

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Seller would be
obligated to deliver them to Counterparty pursuant to Net Share Settlement terms
set forth above, and Counterparty agrees to credit all such early deliveries
against Seller’s obligations hereunder in the direct order in which such
obligations arise.  No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Seller hereunder.  In
addition, during the 30 day period prior to the Termination Date or any
Settlement Date, each of Seller and Counterparty shall use its reasonable
efforts to refrain from activities which could reasonably be expected to result
in Seller’s ownership of Shares exceeding 8% of all issued and outstanding
Shares.

 

Compliance with Securities Laws:

 

Each party represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act of
1933, as amended (the “Securities Act”), and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations each
thereunder, including, without limitation, Rules 10b-5 and 13e and Regulation M
under the Exchange Act; provided that each party shall be entitled to rely
conclusively on any information communicated by the other party concerning such
other party’s market activities; and provided  further that Counterparty shall
have no liability as a result of a breach of this representation due to Seller’s
gross negligence or willful misconduct.

Each party further represents that if such party (“X”) purchases any Shares from
the other party pursuant to this Transaction, such purchase(s) will comply in
all material respects with (i) all laws and regulations applicable to X and
(ii) all contractual obligations of X.

 

 

 

 

 

Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Seller that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws. On or prior to the Trade Date, Counterparty shall deliver
to Seller a resolution of Counterparty’s board of directors authorizing the
Transaction and such other certificate or certificates as Seller shall
reasonably request.

 

7

--------------------------------------------------------------------------------


 

 

 

Counterparty represents and acknowledges that as of the date hereof:

 

 

 

 

 

(a) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

 

 

 

 

(b) without limiting the generality of Section 13.1 of the Equity Definitions,
Seller is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue
No. 00-19 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.

 

Account Details:

 

Account for payments to Counterparty:

Not Applicable

 

 

 

 

 

 

Account for payment to Seller:

Chase Manhattan Bank, New York

 

 

 

ABA#: 021-000-021

 

 

 

FAO: ML Equity Derivatives

 

 

 

A/C: 066213118

 

Bankruptcy Rights:

 

In the event of Counterparty’s bankruptcy, Seller’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the avoidance of doubt, the parties acknowledge and agree that Seller’s rights
with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.

 

 

 

Set-Off:

 

Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 

 

 

Collateral:

 

None.

 

 

 

Transfer:

 

The Counterparty shall have the right to assign its rights and obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Counterparty shall not be released
from its Settlement Notice obligation. Seller may transfer any of its rights or
delegate its obligations under this Transaction with the prior written consent
of Counterparty, which consent shall not be unreasonably withheld.

 

 

 

Regulation:

 

Seller is regulated by The Securities and Futures Authority Limited and has
entered into this Transaction as principal.

 

8

--------------------------------------------------------------------------------


 

ISDA Master Agreement

 

With respect to the Agreement, Seller and Counterparty each agree as follows:

 

Specified Entities:

 

(i) in relation to Seller, for the purposes of:

 

Section 5(a)(v):               not applicable
Section 5(a)(vi):            not applicable
Section 5(a)(vii):         not applicable
Section 5(b)(iv):           not applicable

 

and (ii) in relation to Counterparty, for the purposes of:

 

Section 5(a)(v):               not applicable
Section 5(a)(vi):            not applicable
Section 5(a)(vii)            not applicable
Section 5(b)(iv):           not applicable

 

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and Counterparty.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.

 

Payments on Early Termination.  For the purpose of Section 6(e) of the
Agreement:  (i) Market Quotation shall apply; and (ii) the Second Method shall
apply.

 

“Termination Currency” means USD.

 

Tax Representations:

 

(I)                                    For the purpose of Section 3(e) of the
Agreement, each party represents to the other party that it is not required by
any applicable law, as modified by the practice of any relevant governmental
revenue authority, of any Relevant Jurisdiction to make any deduction or
withholding for or on account of any Tax from any payment (other than interest
under Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the
other party under the Agreement.  In making this representation, each party may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of the Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

 

(II)                                For the purpose of Section 3(f) of the
Agreement, each party makes the following representations to the other party:

 

(i)                         Seller represents that it is a corporation organized
under the laws of England and Wales.

 

(ii)                      Counterparty represents that it is a corporation
incorporated under the laws of the State of Delaware.

 

9

--------------------------------------------------------------------------------


 

Delivery Requirements:  For the purpose of Sections 3(d), 4(a)(i) and (ii) of
the Agreement, each party agrees to deliver the following documents:

 

Tax forms, documents or certificates to be delivered are:

 

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

Other documents to be delivered:

 

Party Required to
Deliver Document

 

Document Required to be Delivered

 

When Required

 

Covered by
Section 3(d)
Representation

Counterparty

 

Evidence of the authority and true signatures of each official or representative
signing this Confirmation

 

Upon or before execution and delivery of this Confirmation

 

Yes

Counterparty

 

Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation

 

Upon or before execution and delivery of this Confirmation

 

Yes

Seller

 

Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable

 

Upon or before execution and delivery of this Confirmation

 

Yes

 

Additional Notice Requirements:  The Counterparty hereby agrees to promptly
deliver to Seller a copy of all notices and other communications required or
permitted to be given to the holders of any Reference Notes pursuant to the
terms of the Note Indenture on the dates so required or permitted in the Note
Indenture and all other notices given and other communications made by
Counterparty in respect of the Reference Notes to holders of any Reference
Notes.  The Counterparty further covenants to Seller that it shall promptly
notify Seller of each Conversion Event (identifying in such Conversion Notice
the principal amount at maturity of Reference Notes being converted), Amendment
Event (including in such notice a detailed description of any such amendment)
and Repayment Event (identifying in such notice the nature of such Repayment
Event and the principal amount at maturity of Reference Notes being paid).

 

Addresses for Notices:  For the purpose of Section 12(a) of the Agreement:

 

Address for notices or communications to Seller for all purposes:

 

Address:

Merrill Lynch International

 

Merrill Lynch Financial Centre

 

2 King Edward Street

 

London EC1A 1HQ

Attention:

Manager, Fixed Income Settlements

Facsimile No.:

44 207 995 2004

Telephone No.:

44 207 995 3769

 

10

--------------------------------------------------------------------------------


 

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

Address:

GMI Counsel

 

Merrill Lynch World Headquarters

 

4 World Financial Center

 

New York, New York 10080

Attention:

Global Equity Derivatives

Facsimile No.:

(212) 449-6576

Telephone No.:

(212) 449-6309

 

Address for notices or communications to Counterparty for all purposes:

 

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

Telephone No.: (805) 447-1000

Facsimile No.: (805) 449-2863

Attention:  Treasurer

 

Process Agent:  For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:

 

Address:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

222 Broadway, 16th Floor

 

New York, New York 10038

Attention:

Litigation Department

 

Counterparty does not appoint a Process Agent.

 

Multibranch Party.  For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.

 

Calculation Agent.  The Calculation Agent is Seller, whose judgments,
determinations and calculations in this Transaction and any related hedging
transaction between the parties shall be made in good faith and in a
commercially reasonable manner.

 

Credit Support Document.

 

Seller:  Guarantee of ML & Co. in the form attached hereto as Exhibit A

 

Counterparty:  Not Applicable

 

Credit Support Provider.

 

With respect to Seller:  ML & Co.

 

With respect to Counterparty:  Not Applicable.

 

Governing Law.  This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

 

Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction.  Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

11

--------------------------------------------------------------------------------


 

Netting of Payments.  The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.

 

Basic Representations.  Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

 

Eligible Contract Participant; Line of Business.  Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

 

Amendment of Section 3(a)(iii).  Section 3(a)(iii) of the Agreement is modified
to read as follows:

 

No Violation or Conflict.  Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

 

Amendment of Section 3(a)(iv).  Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

 

“To such party’s best knowledge,”

 

Acknowledgements:

 

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 

(2) The parties hereto intend for:

 

(a)                                  this Transaction to be a “securities
contract” as defined in Section 741(7) of Title 11 of the United States Code
(the “Bankruptcy Code”), qualifying for the protections under Section 555 of the
Bankruptcy Code;

 

(b)                                 a party’s right to liquidate this
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as defined in the Bankruptcy Code;

 

(c)                                  all payments for, under or in connection
with this Transaction, all payments for the Shares and the transfer of such
Shares to constitute “settlement payments” as defined in the Bankruptcy Code.

 

Amendment of Section 6(d)(ii).  Section 6(d)(ii) of the Agreement is modified by
deleting the words “on any day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.” 
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”

 

Amendment of Definition of Reference Market-Makers.  The definition of
“Reference Market-Makers” in Section 14 is hereby amended by adding in clause
(a) after the word “credit” and before the word “and” the words “or to enter
into transactions similar in nature to Transactions.”

 

12

--------------------------------------------------------------------------------


 

Consent to Recording.  Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation.  To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party.  The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

 

Disclosure.  Each party hereby acknowledges and agrees that Seller has
authorized Counterparty to disclose this Transaction and any related hedging
transaction between the parties if and to the extent that Counterparty
reasonably determines (after consultation with Seller) that such disclosure is
required by law or by the rules of NASDAQ or any securities exchange. 
Notwithstanding any provision in this Confirmation or the Agreement, in
connection with Section 1.6011-4 of the Treasury Regulations, the parties hereby
agree that each party (and each employee, representative, or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
U.S. tax treatment and U.S. tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

Severability.  If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

Affected Parties.  For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

13

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

 

Merrill Lynch International

 

 

By:

 

 

Name:
Title:

 

14

--------------------------------------------------------------------------------


 

Confirmed as of the date first above written:

 

AMGEN INC.

 

 

By:

 

 

Name:
Title:

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Amgen, Inc. (the
“Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales (“ML”), under the terms of the Confirmation of OTC Convertible Note Hedge
between the Company and ML (ML as Seller), dated as of February 14, 2006 (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof.  In case of the failure of ML punctually to make any such
payment, ML & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee.  This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor.  ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation.  This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co.  and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

 

MERRILL LYNCH & CO., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

17

--------------------------------------------------------------------------------